70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael F. DEHONEY, Plaintiff-Appellant,v.William B. TRAXLER, United States District Judge;  BristowMarchant, United States Magistrate Judge,individually and/or in their officialcapacities, Defendants-Appellees.
No. 95-6566.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 28, 1995.

Michael F. Dehoney, Appellant Pro Se.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil complaint against a federal district court judge and a magistrate judge.  The district court also enjoined Appellant from filing any complaints against any judge of that district before whom he has had or currently has pending litigation without a prefiling review.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Dehoney v. Traxler, No. CA-94-3495-2-6AJ (D.S.C. Mar. 20, 1995 and Apr. 13, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED